Citation Nr: 1219983	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-15 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a jaw injury.

2.  Entitlement to service connection for residuals of a jaw injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2012, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In a May 2007 statement, the Veteran raised a claim of clear and unmistakable error in a June 1972 rating decision that denied him service connection for the loose of teeth due to trauma for VA compensation purposes as opposed to for VA dental treatment.  In May 2005, May 2006, and May 2007 statements, he made applications to reopen his claim of service connection for the loose of teeth due to trauma for VA compensation purposes as opposed to for VA dental treatment.  

In the May 2007 statements, the Veteran also raised claims of entitlement to service connection for headaches and a chronic disability manifested by sore gums.  However, none of these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The claim of service connection for residuals of a jaw injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1982 rating decision denied a claim of service connection for a jaw injury; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final October 1982 rating decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The October 1982 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of a jaw injury is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the residuals of a jaw injury were caused by a blow to the jaw he sustained playing flag football while on active duty.  In earlier statement in support of claim to VA, he also reported that the injury occurred in 1971 while serving in Germany.

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Historically, the RO denied service connection for a jaw injury in October 1982 on the basis that service treatment records did not document an injury.  The Veteran did not appeal the October 1982 rating decision.  Moreover, the record does not show that he submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  Therefore, the Board finds that the October 1982 rating decision is final as to the claim of service connection for residuals of a jaw injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

In April 2004, the Veteran submitted an application to reopen his claim for a jaw injury.  The RO denied the claim in November 2004.  Within the one-year period (October 2005), he submitted a statement from a fellow soldier who reported that he saw the incident where the Veteran was playing football and was struck in the mouth.  In this regard, the Board finds that the fellow soldier is both competent and credible to report on what he saw while on active duty such as the Veteran being struck in the mouth while playing football, even when not documented in the service treatment records.

Therefore, the Board finds the October 2005 buddy statement, the credibility of which must be presumed, is both new and material evidence as defined by regulation.  Therefore, the claim of entitlement to service connection for residuals of a jaw injury is reopened. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that the Board is reopening the claim, this is a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of a jaw injury is reopened, and to this extent only, the appeal is granted.


REMAND

Having reopened the claim, the Board finds that a remand is needed to adjudicate it on the merits.  While service treatment records do not reflect a jaw injury, the service records do not contain any dental records.  A review of the record does not show that the RO has yet to undertake a search of alternative sources for these records or has made a formal finding of unavailability as to these missing dental records.  Therefore, the Board finds that a remand for this development is required.  

Next, the Veteran indicated that he received ongoing treatment for his residuals of his jaw injury since his separation from service in the 1970s, including treatment at the VAMCs in Erie, Pennsylvania, Richmond, Virginia, and Dublin, Georgia.  To date, only clinical records from the VAMC Dublin dated from December 1998 to March 2000 and June 2006 to May 2008 are associated with the claims file.  Therefore, a remand is needed to obtain these VA treatment records.

Moreover, the Board finds that the Veteran should be provided with an examination to ascertain the relationship, if any, between any current jaw disability and service.  

Accordingly, this issue is REMANDED for the following actions:

1.  Provide the Veteran with notice under the Veterans Claims Assistance Act of 2000 (VCAA) on the duty to notify and duty to assist him in substantiating his claim for VA benefits on the merits.

2.  Attempt to obtain the Veteran's service dental records from all alternative sources.  All actions to obtain these records should be documented fully in the claims file.  Because these records are held by a Federal agency, efforts to obtain them should be ended only if it is concluded that they do not exist or that further efforts to obtain them would be futile.  

If the dental records cannot be obtained, a memorandum of unavailability should be prepared outlining the steps taken to obtain them.

3.  Obtain and associate with the record all of the Veteran's post-January 1972 treatment records from the VAMC Erie and the VAMC Richmond, as well as his pre-December 1998 and post-March 2000 and pre-June 2006 and post-May 2008 treatment records from the Dublin VAMC.  

All actions to obtain the requested records should be documented fully in the claims file.  Because these records are held by a Federal agency, efforts to obtain them should be ended only if it is concluded that they do not exist or that further efforts to obtain them would be futile.  

If any of the records cannot be obtained, a memorandum of unavailability should be prepared outlining the steps taken to obtain them.

4.  Schedule the Veteran for an examination of his jaw.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the Veteran, the examiner is asked to provide an opinion as to the following:

a. Is a current jaw disorder shown? 

b. If a jaw disorder is identified, is it at least as likely as not (50 percent probability or more) that it is consistent with an injury during active duty as described by the Veteran?

The examiner should comment on and/or take note of the fact that the Veteran is competent to report on the observable symptoms (i.e., jaw pain and limitation of motion) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis of a chronic disability.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.   

5.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


